Citation Nr: 1136043	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder

2.  Entitlement to service connection for right knee arthritis.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1949, and from January 1951 to November 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for residuals of a left knee injury and denied service connection for skin cancer and right knee arthritis.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

The issue of entitlement to service connection for residuals of a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent and probative evidence of a right knee disorder in service, manifestations of degenerative joint disease in the right knee within one year following the Veteran's discharge from service, or of a nexus between the post service right knee arthritis and service.

3.  There is no competent and probative evidence of a skin disorder in service or of a nexus between any current skin disorder and service, to include sun exposure during service.

4.  Service connection for a left knee injury was denied in an April 1953 decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

5.  The evidence received since the April 1953 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee injury.


CONCLUSIONS OF LAW

1.  Right knee arthritis was not incurred in service or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A skin disorder was not incurred in service or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The April 1953 decision that denied entitlement to service connection for a left knee injury is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

4.  The evidence received since the April 1953 decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below as it relates to the issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of a left knee injury, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

Turning to the remaining claims, the Board finds that the VCAA notice requirements have been satisfied by February 2008 and May 2008 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, both the February 2008 and May 2008 letters included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from June 2007 to June 2008.  

Although an examination or an opinion was not obtained in connection with the Veteran's claims for entitlement to service connection for a skin disorder and right knee arthritis, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claims.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).  

Here, the evidence does not indicate that the Veteran's skin disorder and right knee arthritis may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between the skin disorder, right knee arthritis, and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disabilities and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  As discussed below, the only evidence indicating a possible association between his skin disorder, right knee arthritis, and service are the Veteran's own conclusory generalized statements, which are contradicted by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his current skin disorder and right knee arthritis.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Applicable Laws and Regulations
A. New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


	(CONTINUED ON NEXT PAGE)




III.  Analysis
A.  Right Knee Arthritis and a Skin Disorder

The Veteran contends that his right knee arthritis and skin disorder is attributable to his active military service.  In his May 2008 notice of disagreement (NOD), the Veteran states that he developed his skin disorder after taking anti-malaria pills and being exposed to tropical sun in service.  He explained that the prescribed medication greatly increased his sensitivity to sunlight, and in turn, caused him to develop skin cancer.  The Veteran asserts that service connection is warranted for his right knee arthritis and skin cancer.  

Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnoses of a skin disorder or right knee disorder.  However, in a December 1950 report of medical history, the Veteran indicated that he had trouble with his right knee from 1948 to 1949 and treatment.  At the October 1952 separation from Naval Service examination, the Veteran's spine, skin  and extremities were noted has having no significant abnormalities (NSA).  Similarly, at the November 1952 release to inactive duty (RID) examination, clinical evaluation of the skin and lower extremities were both normal.  

After discharge from service, post service treatment records note complaints relating to his right knee and findings of a skin disorder.  In March 2006, VA outpatient treatment records reveal right knee complaints.  After physical examination, the Veteran was assessed with degenerative joint disease of the right knee and given a cortisone injection.  The Veteran returned for follow-up treatment in June 2008.  He complained of his knees giving away and being unstable for "almost ten years."  After physical examination and x-ray testing, the Veteran was diagnosed with advanced degenerative joint disease of the lateral compartment of the right knee.  With regards to the Veteran's skin disorder, the Veteran was diagnosed with actinic keratosis, seborrheic keratosis, and keratatoacanthoma at an April 2008 VA dermatology consult.  The Veteran reported a history of "extensive" sun exposure as a child and young adult.  Thereafter a tissue biopsy was performed of the Veteran's right forearm, which confirmed the diagnosis of keratoacanthoma.  

It is acknowledged that the Veteran is competent to report about what he experienced, for example, he is competent to discuss his exposure to sun while taking anti-malaria medication during service, as well as his alleged injury to his right knee in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather he has stated that he has a skin disorder, which he believes is due to sun exposure in service and right knee arthritis, which he believes is attributable to an in-service injury.  Furthermore, the objective medical evidence fails to support any continuity of symptoms.  This is evident by the lack of competent medical evidence linking the Veteran's skin disorder and right knee arthritis to his active military service.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent medical evidence that causally links the Veteran's skin disorder and right knee arthritis to service, the Board finds that the initial demonstration of such disabilities in 2006 and 2008, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, as previously mentioned, the Veteran has not alleged continuity of symptomatology of a skin disorder and right knee arthritis since service.  Thus, the Board concludes that the preponderance of the evidence is against a grant of service connection for right knee arthritis and a skin disorder.

The Board has considered the assertions that the Veteran's right knee arthritis is the result of an in-service injury and his skin disorder is related to in-service sun exposure.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered whether service connection can be granted on a presumptive basis, as arthritis is a chronic disease for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted, degenerative joint disease is not shown to be manifested and/or diagnosed during service or during the first post-service year.  In fact, review of the evidentiary record first reveals a diagnosis of degenerative joint disease in a March 2006 VA outpatient treatment record.  Therefore, service connection for right knee arthritis on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to service connection for right knee arthritis and a skin disorder and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Residuals of a Left Knee Injury

At the time of the April 1953 decision, which denied service connection for a left knee injury, the evidence of record consisted of the Veteran's service treatment records and his December 1952 formal application for compensation benefits.  

In the April 1953 decision, the RO concluded that his claim for service connection for a left knee injury must be denied.  Although his service treatment records reflected a visit to sick call in September 1952 for a left knee injury, his claim was denied because he failed to report for the scheduled VA examination.  The Board notes that at the bottom of the cover letter for the decision, a notation refers to attachment FL 8-73.  Although there is generally no copy of attachments such as FL 8-73 placed in claims folders, the Board notes that VA form FL 8- 73 refers to a notice of right to appeal, currently referred to as VA Form 21-4107.  As such, the Veteran was notified of the denial, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim for service connection for residuals of a left knee injury.  Since the April 1953 decision, the evidence received into the record includes VA outpatient treatment records from June 2007 to June 2008.  Degenerative joint disease of the left knee is consistently noted in the VA outpatient treatment records.  Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  Thus, the claim is reopened.  


ORDER

Entitlement to service connection for right knee arthritis is denied.  

Entitlement to service connection for a skin disorder is denied.  

New and material evidence having been received, the claim for service connection for residuals of a left knee injury is reopened.  To this extent only, the benefit sought on appeal is granted.  

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for entitlement to service connection for residuals of a left knee injury.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his current left knee disability is attributable to his active military service.  

Review of the Veteran's service treatment records show that in September 1952, the Veteran reported to sick call due to left knee complaints.  He reported a history of falling in April 1952 while aboard ship.  This incident resulted in an injury to the left knee with loud crepitance and weakness.  An orthopedic consultation revealed secondary quadriceps atrophy with a possible early Baker's Cyst.  It was recommended that he perform daily quadriceps exercises.  

Post service treatment records reflect continuing complaints, treatment, and a diagnosis for a left knee disability.  In March 2006 at a VA orthopedic surgery consult, the Veteran complained of left knee pain.  He explained that he can walk less than a block and must use a rollator walker and cane for ambulatory purposes.  In June 2008, the Veteran returned to his local VA outpatient treatment facility for a subsequent orthopedic surgery consultation.  He complained of bilateral knee instability for ten years, and admitted that the use of a soft hinged brace has not performed well.  X-rays showed wind swept deformity of the knees and advanced degenerative joint disease of the medial compartment of the left knee.  He was diagnosed with degenerative instability of the left knee.  

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his claimed disability.  There remains some question as to whether the Veteran's current residuals of a left knee injury are attributable to his active military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his left knee disability.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his left knee disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the left knee should be diagnosed.  With regard to each disability, the appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the left knee disability had its origin in service or is in any way related to the Veteran's active service.  The examiner should fully explain any opinion expressed.  If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


